DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-10, 12-17, and 19-23 have been rejected.

Response to Arguments1
§103
With respect to Hunn, Applicant submits that a trusted authority is not taught by Hunn. Rm. at 9. Reading in light of the Spec., support can be found instant PGPUB 0030, 0032. PGPUB 0030 discloses: “A block 200…may be added to hash chain [with] protocol for appending new blocks to the chain, such as consensus protocol or a trusted authority protocol.” (Emphasis added.) PGPUB 0032 discloses that the “smart contract has been verified by a trusted authority (e.g., USPS or other reliable users of auto-pilot transaction engine 122). (Emphasis added.) Hunn discloses third parties which may be involved in arbitration. Therefore, Hunn is sufficient to anticipates this limitation.
Applicant additionally submits that Hunn does not teach web address. Examiner renders this moot as a new reference is being applied and mapped. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-14, and 17-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Hunn US-20180005186-A1 (“Hunn I”) which incorporates by reference 15/476,791 and was published as US-20170287090-A1, in view of (B) Scullion US-20190197459-A1 in view of (C) Patil US 2019/0116158 A1 as evidenced by (I) What is a Web Address?
Regarding claims 1, 8, and 15 Hunn is primarily directed towards “peer to peer negotiation” of smart contracts using the blockchain. Hunn at Abstract. Looking at the claims, the preamble is limiting as it defines the scope and content of the claim as a whole. Given that Hunn is in the same field of endeavor, Hunn teaches the preamble as follows:
A method for automatically guiding transaction performance (Fig. 20 (showing State Update); 0186 “update[] to reflect changes to the executed state of a contract”, 0186 for example “execution of payment”, 0199 (citing Fig. 20), 0201 TITLE and “contract may be executed”)….
Hunn additionally teaches the following elements:
receiving first input from a first user, via a user interface (0053 “Data-driven contracts…with data inputs (i.e., data sources)….a data input to drive logic of the contract” (parenthetical in original; incorporating by reference 15/476,791))2; see also PGPUB 2017/0287090 A1 at 0169 “Data-driven contracts are…constructed…through S300….The…platforms offers user…interfaces for user interactions.”), identifying a term (0052 “contract terms….the terms”, 0055 “their terms and conditions”, 0067 (term), 0198 (same)) of a transaction between the first user and a second user (Fig. 19 (showing parties A and B); 0198 (referencing Fig. 19 and explaining B is the accepting term changes));
selecting a verified smart contract template (Fig. 41 Item “Clause Template 1”; 0179 “template clauses”, 0198 (explaining amendments applied to template in repository), 0217 (same); compare Fig. 6 Repository (showing repository for template) with Fig. 6 State update 1 and with State update 2) from a plurality of verified smart contract templates, wherein the verified smart contract template comprises a generically-configured self-executing program comprising one or more aspects that are modifiable (0198 “Amendments to the contract may involve changing…clauses (templated or otherwise)…or any other form of amendment.” (Parenthetical in original.), 0217 “template…and then editing”) according to user-provided values (0217 “The contract repository may be….private and accessible only to the parties to the contract…unless further access [is] granted[.]”), wherein the verified smart contract template comprises logic for verifying an occurrence of an event (0242)…and wherein the verified smart contract template (0198 “Amendments to the contract may involve changing…clauses (templated or otherwise)…or any other form of amendment.” (Parenthetical in original.), 0217 “template…and then editing”) has been verified by one of:
one or more users other than the first user; or (0243 (users with third party)) the trusted authority (0242 “Third party state updates may be substantially similar to the contracting party….In one exemplary application…arbitrator may effect a state update or revert the contract…or otherwise change the state[.]”, 0243 (hybrid with third party));
receiving second input from the second user (Fig. 19 Item “2” and “Party B” (accepting change); 0198 TITLE “Amending COGs”3, 0198 “A commit may be accepted…by other parties to the contract[.]”, 0198 (referencing Fig. 19)) confirming the term (0055 “changes…updates…to their terms”, 0067 “COG [for] change to terms”, 0198 “amend the term”);
generating a smart contract that corresponds to the term by modifying, based on the term, the verified smart contract template (Fig. 19 Item “2” and “Party B” (accepting change); 0198 TITLE “Amending COGs”4, 0198 “A commit may be accepted…by other parties to the contract[.]”, 0198 (referencing Fig. 19));
deploying the smart contract on a hash chain (compare Fig. 17 State 1 “Root Hash” for Merkle with Fig. 17 State 2 “Root Hash” for Merkle; 0054 “BDLs…deploying…code into a data driven contract”, 0067 (explaining COG as “Directed Acyclic Graph…or a Merkle Tree…where hash links connect”), 0084 “programable clause…deploying”, 0099 “deployed…using COG” (incorporating 15/467,791), 0182 “appending or otherwise storing an updated graph object”) (emphasis added); see also 2017/0287090 A1 at 0104 (explaining relationship for hash and DAG), 0106 (explaining relationship for Merkle Root and hash tree), 0196 “deploying terms”, 0201 “clause may be deployed”), wherein:
the smart contract comprises a program that guides performance of the term, (0066 relating “programable clauses that define logic [and relating] BDL code and/or other functionality[.]”, 0073 “code on a BDL”, 0080 (incorporating 15/467,791 for programable clauses), 0042 (explaining programable clauses and “integrating code of the BDL script (e.g., ‘smart contract’ code)”), Claim 5 “programable clauses”; see also 2017/0287090 A1 at 0075 TITLE, 0076 “programable clause may be implemented as a BDL script”)
the smart contract is stored in a new block appended to the hash chain (0059 “append-only”, 0067 “append-only”, 0068 “appended”, 0070 “appending”; see also 2017/0287090 A1 at 0104 (explaining relationship for hash and DAG), 0106 (explaining relationship for Merkle Root and hash tree), 0196 “deploying terms”, 0201 “clause may be deployed”), and the hash chain is resistant to modification (0095 “data structure [is] immutable”, 0097 (similar), 0099 “cryptographically immutable”);
receiving, from a management component of the hash chain (0251 “BDL network” having nodes in P2P, 0255 “contract to be verified, thereby improving the integrity [of the doc]”; see also 2017/0287090 A1 (providing background on “graph edge hash” for BDL in that the “‘Merkleized' data structure may be used to verify the integrity of the data stored in a distributed manner across multiple hosts [(i.e., nodes)]), a notification that the smart contract has verified through the trusted authority that the term is satisfied; and (0059 “append-only”, 0067 “append-only”, 0068 “appended”, 0070 “appending”; see also 2017/0287090 A1 at 0104 (explaining relationship for hash and DAG), 0106 (explaining relationship for Merkle Root and hash tree), 0196 “deploying terms”, 0201 “clause may be deployed”)
verifying an integrity of the hash chain (0251 “BDL network” having nodes in P2P, 0255 “contract to be verified, thereby improving the integrity [of the doc]”; see also 2017/0287090 A1 (providing background on “graph edge hash” for BDL in that the “‘Merkleized' data structure may be used to verify the integrity of the data stored in a distributed manner across multiple hosts [(i.e., nodes)])…of the one or more second blocks of the hash chain (Fig. 35 “Block 0”, “Block 1”, “Block 2”; 0328 “Any…data may be stored in each record (or block, where a ‘blockchain’ ledger structure is used).”, 0331 “record/block”).
Hunn is deficient in two regards. First, while Hunn does teach a third party that allows for “sign[ing]-off [based on] an event or action” (0242), Hunn does not disclose a web address (e.g., URL)5 , associated with said third party. Second, while Hunn does teach a blockchain with cryptographic verifiers of hashes (0251, 0255, 0328, 0331), Hunn does not perform a comparison on payloads for verification.
The deficiencies of Hunn are represented in form by the following language:
based on a web address associated with a trusted authority,
based on comparing hashes stored in one or more first blocks of the hash chain to results of applying a hash function to payloads
Scullion teaches:
based on a web address associated with a trusted authority (0091 “generate…URL [which is]….push[ed]…to customers”, 0092 “URL to track the status of a move….this URL may be shared with others”; see also 0097 (limiting access to URLs),

Given that Hunn hosts contracts on the “World Wide Web” and given that Hunn teaches a “repository URL” for the contract (0312), it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the third party contract management system of Hunn (0242, 0243) which allow for event/updates on “delivery” (0242) with the URLs of Scullion in order to provide updates on events for the smart contract.

Neither Hunn nor Scullion teach a comparison of hashes from data within the block:
based on comparing hashes stored in one or more first blocks of the hash chain to results of applying a hash function to payloads
Patil teaches:
based on comparing hashes stored in one or more first blocks of the hash chain to results of applying a hash function to payloads (compare Fig. 3 Items 320, 330 (computing and storing hashes) with Fig. 3 Item 340 (validating by comparing hashes against payload); 0025-0026, 0047 “computes hashes from package payload….validates the hashes by comparing…the hashes stored…to database [e.g., blockchain]”; see also 0015 “blockchain”, 0018 (same))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the blockchain operations of Hunn after a block commit (Fig. 35 “Block 0”, “Block 1”, “Block 2”; 0328 “Any…data may be stored in each record (or block, where a ‘blockchain’ ledger structure is used).”, 0331 “record/block”) with the verification of Patil in order to ensure that data has not be modified/compromised. Patil at 0026.

Regarding claims 2, 9, and 16 Hunn teaches:
The method of Claim 1, wherein the first input (0053 “Data-driven contracts…with data inputs (i.e., data sources)….a data input to drive logic of the contract” (parenthetical in original; incorporating by reference 15/476,791))6; see also PGPUB 2017/0287090 A1 at 0169 “Data-driven contracts are…constructed…through S300….The…platforms offers user…interfaces for user interactions.”) identifies the trusted authority (0055 “integration with…third party system”, 0232 “event [based on third party]”), wherein the second input confirms (Fig. 19 Item “2” and “Party B” (accepting change); 0198 TITLE “Amending COGs”7, 0198 “A commit may be accepted…by other parties to the contract[.]”, 0198 (referencing Fig. 19)) the trusted authority, and wherein the method further comprises deploying the smart contract based on the term (0059 “append-only”, 0067 “append-only”, 0068 “appended”, 0070 “appending”; see also 2017/0287090 A1 at 0104 (explaining relationship for hash and DAG), 0106 (explaining relationship for Merkle Root and hash tree), 0196 “deploying terms”, 0201 “clause may be deployed”) and the trusted authority (0242 “Third party state updates may be substantially similar to the contracting party….In one exemplary application…arbitrator may effect a state update or revert the contract…or otherwise change the state[.]”, 0243 (hybrid with third party)). 

Regarding claims 3, 10, and 17 Hunn teaches:
The method of Claim 1, further comprising: selecting the verified smart contract template from the plurality of verified smart contract templates (Fig. 41 Item “Clause Template 1”; 0179 “template clauses”, 0198 (explaining amendments applied to template in repository), 0217 (same); compare Fig. 6 Repository (showing repository for template) with Fig. 6 State update 1 and with State update 2) based on a type of the term (Fig. 41 Item “Clause Template 1”; 0179 “template clauses”, 0198 (explaining amendments applied to template in repository), 0217 (same); compare Fig. 6 Repository (showing repository for template) with Fig. 6 State update 1 and with State update 2).

Regarding claims 5, 12, and 19 Hunn teaches:
The method of Claim 1, further comprising: receiving third input from the first user comprising a modified term of the transaction (0198 “Amendments to the contract may involve changing…clauses (templated or otherwise)…or any other form of amendment.” (Parenthetical in original.), 0217 “template…and then editing”); receiving fourth input from the second user confirming the modified term (0198 “Amendments to the contract may involve changing…clauses (templated or otherwise)…or any other form of amendment.” (Parenthetical in original.), 0217 “template…and then editing”); and deploying an alternative smart contract on the hash chain that corresponds to the modified term (compare Fig. 17 State 1 “Root Hash” for Merkle with Fig. 17 State 2 “Root Hash” for Merkle; 0054 “BDLs…deploying…code into a data driven contract”, 0067 (explaining COG as “Directed Acyclic Graph…or a Merkle Tree…where hash links connect”), 0084 “programable clause…deploying”, 0099 “deployed…using COG” (incorporating 15/467,791), 0182 “appending or otherwise storing an updated graph object”) (emphasis added); see also 2017/0287090 A1 at 0104 (explaining relationship for hash and DAG), 0106 (explaining relationship for Merkle Root and hash tree), 0196 “deploying terms”, 0201 “clause may be deployed”).

Regarding claims 6, 13, and 20 Hunn teaches:
The method of Claim 1, wherein receiving the first input from the first user comprises displaying a plurality of terms to the first user via a user interface (Fig. 29 Item “Display”; 0222) and receiving a selection by the first user of the term from the plurality of terms (0053 “Data-driven contracts…with data inputs (i.e., data sources)….a data input to drive logic of the contract” (parenthetical in original; incorporating by reference 15/476,791))8; see also PGPUB 2017/0287090 A1 at 0169 “Data-driven contracts are…constructed…through S300….The…platforms offers user…interfaces for user interactions.”), identifying a term (0052 “contract terms….the terms”, 0055 “their terms and conditions”, 0067 (term), 0198 (same)) of a transaction between the first user and a second user (Fig. 19 (showing parties A and B); 0198 (referencing Fig. 19 and explaining B is the accepting term changes)). 

Regarding claims 7 and 14 Hunn teaches:
The method of Claim 1, further comprising: notifying the first user and the second user that the transaction is complete based on the notification (0267 “notifications of state updates”; see also 0279 “notifying the other users”, 0285).

Regarding claims 21-23 Hunn teaches:
The system of Claim 15, wherein modifying, based on the term (0198 “Amendments to the contract may involve changing…clauses (templated or otherwise)…or any other form of amendment.” (Parenthetical in original.), 0217 “template…and then editing”), the verified smart contract template comprises defining one or more variables of the verified smart contract template based on the first input (0053 “Data-driven contracts…with data inputs (i.e., data sources)….a data input to drive logic of the contract” (parenthetical in original; incorporating by reference 15/476,791))9; see also PGPUB 2017/0287090 A1 at 0169 “Data-driven contracts are…constructed…through S300….The…platforms offers user…interfaces for user interactions.”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US20180174255A1 Hunn (programmable clauses on smart contract)
US20190347653A1 Lu (smart contract between A and B)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 Remarks (06/06/2022) are herein referred to as “Rm.”
        2 App. 15/467,791 is published as US 2017/0287090 A1
        3 COG is for contract object graph (0064).
        4 COG is for contract object graph (0064).
        5 See, e.g., What is a Web Address? (finding and equating URLs with Web addresses; enclosed as NPL).
        6 App. 15/467,791 is published as US 2017/0287090 A1
        7 COG is for contract object graph (0064).
        8 App. 15/467,791 is published as US 2017/0287090 A1
        9 App. 15/467,791 is published as US 2017/0287090 A1